DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 1, 4, 5, 8, 11, 12, and 15 are  rejected under 35 U.S.C. 103 as being unpatentable over Pi-Sunyer (US 20150370615 A1), further in view of Zeinstra (US 20150339031 A1), and further in light of Kortz (US 20150372832 A1).
Regarding Claim 1, 8, 15

Pi-Sunyer teaches:

A method by which a server controls a plurality of devices, the method comprising: receiving a trigger signal generated by a sensor in a home in response to a mobile device being present at a specific location in the home e (¶80 central server receiving occupancy sensor data (trigger signal) based on received proximity-related information such as GPS coordinates from user smartphones, continuously detect and send their in-home location coordinates to the central server, the central server can readily filter signals from the occupancy sensing devices to distinguish between the away-service robot activity versus any unexpected intrusion activity ¶111 home automation ¶31 primary sensor(s) may sense data central to the core operation of the device (e.g., sensing a temperature in a thermostat or sensing smoke in a smoke detector)); 

determining a plurality of devices corresponding to the specific location by using the trigger signal (¶53 central server to authenticate the occupant and/or the device as being associated with the home and to give permission to the occupant to use the device to control the smart devices in the home ¶65 ¶71 Using this mapping information in combination with messages (received trigger signal is used to determine home device corresponding to location) that indicate which rooms are occupied, the central server or cloud-computing system 64 or some other device activates and deactivates the smart wall plugs 56 that provide power to lamps and other light sources so as to track the person's movement and provide light as the person moves from room to room (determining a plurality of devices)); 


Pi-Sunyer does not teach:

receiving context information indicating a situation of a user from the mobile device;

selecting context information related to operations of the determined plurality of devices from among the received context information by using keywords respectively related to the plurality of devices, each of the operations corresponding to each of the plurality of devices; and 

providing the selected context information to the plurality of devices respectively so that each of the plurality of devices performs the operations.

Zeinstra teaches:

receiving context information indicating a situation of a user from the mobile device (¶59 Context module 132 may also receive input directly from one or more remote systems via remote systems interface 154 and from one or more mobile devices via mobile devices interface 156. Input received from a remote system may include GPS coordinates, mobile commerce data, interactivity data from a home control system, traffic data, proximity data, location data, etc. Input received from a mobile device may include text, numeric data, audio, video, program data, command data, information data, coordinate data, image data, streaming media, or any combination thereof);
Therefore, it would have been obvious to the one of ordinary skill in the art before
the effective filing date of the claimed invention to modify the system of Pi-Sunyer
in light of Zeinstra in order to determine the location of a user (Zeinstra ¶59).

Pi-Sunyer-Zeinstra does not teach:

selecting context information related to operations of the determined plurality of devices from among the received context information by using keywords respectively related to the plurality of devices, each of the operations corresponding to each of the plurality of devices; and 

providing the selected context information to the plurality of devices respectively so that each of the plurality of devices performs the operations.

Kortz teaches:

selecting context information related to operations of the determined plurality of devices from among the received context information by using keywords respectively related to the plurality of devices, each of the operations corresponding to each of the plurality of devices (¶7 applications may access different installations of smart home devices (e.g., via an application programming interface (API)). Namely, the third party applications may communicate not directly with a smart home device, but rather through a device service (Server), ¶149 particular keywords or contextual identifiers may be used as conditions 304 that trigger an output 302, when a calendar entry includes the keywords "Out of Office," "000," "Vacation," etc, the "AWAY" mode (Selecting, by the server, (the AWAY mode) context information related to at least one keyword of “out of office”) output may be triggered at the thermostat 10A (("Out of Office," keyword indicating information about a condition is satisfied for performing the operation), ¶150 when the thermostat 10A transitions to "AWAY," music playback may be halted (condition to be satisfied for performing the operation), thermostat and music playback device indicating a plurality of devices each having a keywork related to context); and 

providing the selected context information to the plurality of devices respectively so that each of the plurality of devices performs the operations (¶157-
158 an indication that no occupants are present is discerned, the away
status may be provided to a service (e.g., service of the washer 372, dryer
374, cloud service 145, condition service 376 (e.g., a website that provides
graphical conditional rule generation), etc., which may use the status as a
condition for activating (providing, by the server, the selected context
information to the home determined home device) the unattended laundry
systems (determined home device performs the operation)).

Therefore, it would have been obvious to the one of ordinary skill in the art before
the effective filing date of the claimed invention to modify the system of Pi-Sunyer-Zeinstra in light of Kortz in order for controlling access to electronic devices via
application programming interface (API) (Kortz ¶2).

Regarding Claim 4, 11

Pi-Sunyer-Zeinstra-Kortz teaches:


The method of claim 1.

Zeinstra teaches:

The method of claim 1, wherein the context information comprises at least one of information regarding a location of the mobile device, a time, weather, execution history of applications executed by the mobile device, an activity history, lifestyle, a consumption list, a schedule, and preferences of the user (¶59 Context module 132 may also receive input directly from one or more remote systems via remote systems interface 154 and from one or more mobile devices via mobile devices interface 156. Input received from a remote system may include GPS coordinates, mobile commerce data, interactivity data from a home control system, traffic data, proximity data, location data, etc. Input received from a mobile device may include text, numeric data, audio, video, program data, command data, information data, coordinate data, image data, streaming media, or any combination thereof);
Therefore, it would have been obvious to the one of ordinary skill in the art before
the effective filing date of the claimed invention to modify the system of Pi-Sunyer
in light of Zeinstra in order to determine the location of a user (Zeinstra ¶59).

Regarding Claim 5, 12

Pi-Sunyer-Zeinstra-Kortz teaches:

The method of claim 1.

Zeinstra teaches:

The method of claim 1, further comprising requesting the mobile device for context information of the mobile device or context information of the user according to the reception of the trigger signal (¶59 Context module 132 may also receive input (reception of trigger signal) directly from one or more remote systems via remote systems interface 154 and from one or more mobile devices via mobile devices interface 156. Input received  from a remote system may include GPS coordinates, mobile commerce data, interactivity data from a home control system, traffic data, proximity data, location data, etc. Input received from a mobile device may include text, numeric data, audio, video, program data, command data, information data, coordinate data, image data, streaming media, or any combination thereof, ¶99 Selecting one of the displayed icons may initiate a control action, request information);
Therefore, it would have been obvious to the one of ordinary skill in the art before
the effective filing date of the claimed invention to modify the system of Pi-Sunyer
in light of Zeinstra in order to determine the location of a user (Zeinstra ¶59).





Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pi-Sunyer-Zeinstra-Kortz as applied to claim 1 above, and further in view of Nakatani (US 20150039104 A1).

Regarding Claim 2, 9

Pi-Sunyer-Zeinstra-Kortz teaches:

The method of claim 1.

Pi-Sunyer-Zeinstra-Kortz does not teach:

The method of claim 1, wherein the trigger signal comprises an identification value of the mobile device and identification values of the plurality of devices.

Nakatani teaches:

The method of claim 1, wherein the trigger signal comprises an identification value of the mobile device and identification values of the plurality of devices (¶53 control unit 22 in the server 2 extracts (from the trigger signal ¶9 request signal) household electrical device information (such as the name, the type, and the device ID of a household electrical device) corresponding to the mobile device identification information (identification of mobile device) included on the device selection screen request from a holding device management database; and generates the extracted household electrical device information as the holding device list (plurality of devices in the household), ¶3 a mobile terminal configured to remote controlling household electrical devices disposed in a house from the outside of the house)
Therefore, it would have been obvious to the one of ordinary skill in the art before
the effective filing date of the claimed invention to modify the system of Pi-Sunyer-Zeinstra-Kortz in light of Nakatani in order for controlling household electrical devices disposed in a house from the outside of the house. A screen for receiving setting input is displayed in the mobile terminal. In response to setting input by the user, a household electrical device is remote controlled (Nakatani ¶3).


Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pi-Sunyer-Zeinstra-Kortz-Nakatani as applied to claim 2 above, and further in view of Amarendra (US 20140293314 A1).


Regarding Claim 3, 10

Pi-Sunyer-Zeinstra-Kortz-Nakatani does not teach:


The method of claim 2, further comprising determining the mobile device by comparing the identification value of the mobile device with pre-stored identification values of a plurality of mobile devices; and wherein the determining of the plurality of devices is determined based on the identification values of the plurality of devices.

Amarendra teaches:

The method of claim 2, further comprising determining the mobile device by comparing the identification value of the mobile device with pre-stored identification values of a plurality of mobile devices (¶25 multiple mobile device IDs 236 that are available on the mobile device 102 (e.g., NFC ID, MAC ID, IMEI ID, IMS ID), and compares the decrypted mobile device ID 238 with each of the multiple mobile device IDs 236); and wherein the determining of the plurality of devices is determined based on the identification values of the plurality of devices (¶25 multiple mobile device IDs 236 that are available on the mobile device 102 (e.g., NFC ID, MAC ID, IMEI ID, IMS ID), and compares the decrypted mobile device ID 238 with each of the multiple mobile device IDs 236).


Therefore, it would have been obvious to the one of ordinary skill in the art before
the effective filing date of the claimed invention to modify the system of Pi-Sunyer-Zeinstra-Kortz-Nakatani in light of Amarendra in order for controlling household electrical devices disposed in a house from the outside of the house. A screen for receiving setting input is displayed in the mobile terminal. In response to setting input by the user, a household electrical device is remote controlled (Nakatani ¶3)




Claims 6, 7, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over
of Pi-Sunyer-Zeinstra-Kortz as applied to claim 1 above, further in view of Wood (US 8326794 B1).


Regarding Claim 6, 13

Pi-Sunyer-Zeinstra-Kortz does not teach:

The method of claim 1, further comprising: receiving the context information from the mobile device during a preset period; and 

providing the received context information to a data storage server, wherein the context information is classified for each of the plurality of devices located in the home and stored in the data storage server.

Wood teaches:

The method of claim 1, further comprising: receiving the context information from the mobile device during a preset period (col 41 lines 45-65 forward context information thereto at defined time intervals while the user is logged into the AEM.); and 

providing the received context information to a data storage server (col 41 lines 45-65 At defined time intervals while the user is logged into the AEM, the AEM may collect and transmit 1806a context information to the VAR website 1804 (data storage), data storage system 1806.)

wherein the context information is classified for each of the plurality of devices located in the home and stored in the data storage server (col 41 lines 45-65 In turn, analysis of the context information may be performed at the VAR website 1804 to determine (classification) and provide user-relevant training information 1806b to the data storage system 1806. Upon receiving the context information, the VAR website 1804 may analyze the context information, alone or in conjunction with other user profile information, to determine relevant training offerings of the VAR.)


Therefore, it would have been obvious to the one of ordinary skill in the art before
the effective filing date of the claimed invention to modify the system of Pi-Sunyer-Zeinstra-Kortz in light of Wood in order to provide common data storage for one or more host processors in a computer system (Wood col 1 lines 1-30)

Regarding Claim 7, 14

Pi-Sunyer-Zeinstra-Kortz-Wood teaches:

The method of claim 6.
Wood teaches:

The method of claim 6, wherein the providing of the selected context information comprises transmitting, to each of the plurality of devices, link information for downloading the context information stored in the data storage server (col 41 lines 45-65 At defined time intervals while the user is logged into the AEM, the AEM may collect and transmit 1806a context information to the VAR website 1804 (data storage), data storage system 1806, col 18 lines 5-50 download from the VENDOR, connect the AEM to a location at a partner or vendor website from which the paper may be downloaded, purchased)
Therefore, it would have been obvious to the one of ordinary skill in the art before
the effective filing date of the claimed invention to modify the system of Pi-Sunyer-Zeinstra-Kortz in light of Wood in order to provide common data storage for one or more host processors in a computer system (Wood col 1 lines 1-30)




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN M GIDADO whose telephone number is (571)272-4227. The examiner can normally be reached Monday -Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN M GIDADO/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445